Citation Nr: 1415224	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-03 626	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a head injury (claimed as headaches, dizziness, and lightheadedness). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active naval service from September 1987 to September 1991.  He is a Persian Gulf War veteran and a combat veteran.

This matter arises to the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  The Veteran is a combat veteran of the Persian Gulf War.

2.  The Veteran sustained an injury to the head during active service.  

3.  The Veteran's headaches, dizziness, and lightheadedness have been continually present since the injury.


CONCLUSION OF LAW

1.  The criteria for service connection for residuals of a head injury, manifested by headaches, dizziness, and lightheadedness are met.  U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Residuals of a Head Injury

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculosis disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) ("The clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  The Veteran's many decorations include the Combat Action Ribbon.  This conclusively establishes his status as a combat veteran and he has claimed that his headaches, dizziness, and light-headedness are related to combat.  His claims must therefore be afforded every benefit available under 38 U.S.C.A. § 1154(b).

The Veteran claims that he injured his head during combat while aboard the USS Wisconsin (BB-64), as it fired at the enemy and evaded incoming missiles and water-borne enemy mines.  His Service Treatment Reports (STRs) include a September 1987 enlistment examination report that reflects no relevant abnormality at entry into active service.  The STRs include a treatment report from the USS Wisconsin that mentions a head injury.  On a July 1990 medical history questionnaire, the Veteran checked "yes" to fainting or dizziness."  A July 1991 separation examination report reflects that the head was normal and a July 1991 report of medical history questionnaire reflects that the Veteran checked "no" to a history of fainting or dizziness."  

During a November 2007 VA psychiatric compensation examination, the Veteran reported that he had injured his head aboard the USS Wisconsin after the ship's alarm signaled that the ship was under attack.  He recalled that his head laceration was stitched and that he has had headaches, light-headedness, dizziness, faintness, and mood swings since then.  The clinical psychologist found no mental disorder and did not offer a psychiatric diagnosis, but did note a possible somatoform disorder.  

In February 2008, the RO obtained clinical records from the Veteran's private physician, Dr. Olegario.  According to a July 2007 report, Dr. Olegario had treated the Veteran for vertigo.  In February 2008, the Veteran reported vertigo, light-headedness, and anxiety.  Dr. Olegario mentioned possible allergies, but did not state that the claimed symptoms were allergy-related.  Headaches were not mentioned.  In July 2009, Dr. Olegario mentioned that in June 2005 the Veteran had dizziness that reportedly began a few years earlier.  

A June 2012 VA "Gulf War General Medical Examination Disability Benefits Questionnaire" report reflects light-headedness and dizziness are associated with headaches and that the correct diagnosis for these symptoms is "migraine including migraine variants."  The examiner dissociated migraines from active service on the basis that STRs and earlier-dated medical records do not document any complaint of headache prior to 2005.  A February 2014 VA addendum report reflects that the same examiner again dissociated headache from an active service head injury on the basis that headache complaints first arose in 2012. 

As mentioned above, more favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  That statute sets forth a three-step analysis.  First, it must be determined whether there is satisfactory, lay or other evidence of service incurrence or aggravation of such injury or disease.  Second, it must be determined whether the evidence is consistent with the circumstances, conditions, or hardships of such service.  If these two inquiries are met, the Secretary shall accept the veteran's evidence as sufficient proof of service connection, even if no official record of such incurrence exists.

Concerning the first two steps, because the Veteran is a combat veteran, his assertions are sufficient to establish that he sustained a head laceration during combat, even though the official record contains little evidence of such an injury.  38 U.S.C.A. § 1154(b); Collette, 82 F.3d at 393.  Moreover, the evidence for this fact is consistent with the circumstances, conditions, or hardships of such service.  

The lay evidence of record is competent with respect to observance of headache symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Because the Veteran has produced competent, credible evidence that headaches arose after an injury and have been present ever since the injury, the Board finds that the evidence favors the claim.  Service connection for residuals of a head injury to include headaches, dizziness, and lightheadedness is granted.  


ORDER

Entitlement to service connection for residuals of a head injury to include headaches, dizziness, and lightheadedness is granted.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


